


Exhibit 10.2

 

SECOND AMENDED AND RESTATED CONFIDENTIALITY,

NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

This SECOND AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT (this “Agreement”) is entered into and effective as of
November 13, 2018, by and between EQT Corporation, a Pennsylvania corporation
(EQT Corporation and its subsidiary companies are hereinafter collectively
referred to as the “Company”), and Jimmi Sue Smith (“Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and Employee are parties to an Amended and Restated
Confidentiality, Non-Solicitation and Non-Competition Agreement dated
September 10, 2016 (the “Existing Agreement”); and

 

WHEREAS, the Company desires to retain the services of Employee, and Employee is
willing to continue employment with the Company, subject to the terms and
conditions set forth below;

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company;

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non-solicitation covenants from Employee; and

 

WHEREAS, Employee is willing to agree to these confidentiality, non-competition
and non-solicitation covenants by entering into this Agreement, in exchange for
the Company’s continued employment of Employee and the Company’s agreement to
pay the severance benefits described in Section 3 below in the event that
Employee’s employment with the Company is terminated in certain circumstances.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.             Restrictions on Competition and Solicitation.  While Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee’s termination of employment with the Company for any reason,
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below), (a) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services that are competitive with the services
or products being provided or that are being produced or developed by the
Company, or were under investigation by the Company within the last two
(2) years prior to the end of Employee’s employment with the Company,
(b) recruit investors on behalf of an entity that engages in activities that are
competitive with the services or products being provided or that are being
produced or developed by the Company, or

 

--------------------------------------------------------------------------------



 

were under investigation by the Company within the last two (2) years prior to
the end of Employee’s employment with the Company, or (c) become employed by
such an entity in any capacity that would require Employee to carry out, in
whole or in part, duties Employee has performed for the Company that are
competitive with the services or products being provided or that are being
produced or developed by the Company, or were under active investigation by the
Company within the last two (2) years prior to the end of Employee’s employment
with the Company.  Notwithstanding the foregoing, Employee may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.  This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee’s employment with the Company only to the extent that Employee
acquired or was privy to confidential information regarding such services,
products or businesses.  Employee acknowledges that this restriction will
prevent Employee from acting in any of the foregoing capacities for any
competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company.  Notwithstanding anything to the contrary in the foregoing Section or
in this Agreement, Employee shall not in any way be restricted from being
employed as an attorney in the oil and gas industry immediately following the
date of Employee’s termination of employment with the Company.

 

The term “Restricted Territory” shall mean (i) the entire geographic location of
any natural gas and oil play in which the Company owns, operates or has
contractual rights to purchase natural gas-related assets (other than commodity
trading rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or
(iii) the entire geographic location of any natural gas and oil play in which
the Company has decided to make or has made an offer to purchase or lease assets
for the purpose of conducting any of the business activities described in
clauses (i) and (ii) above within the six (6)-month period immediately preceding
the end of Employee’s employment with the Company; provided that Employee had
actual knowledge of the offer or decision to make an offer prior to Employee’s
separation from the Company.  For geographic locations of natural gas and oil
plays, refer to the maps produced by the United States Energy Information
Administration located at www.eia.gov/maps.

 

Employee agrees that for a period of twenty-four (24) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with, (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1)-year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the

 

2

--------------------------------------------------------------------------------



 

Company who was identified to or by Employee and/or who Employee was provided
confidential or proprietary information about while employed by the Company
within the one (1)-year period preceding Employee’s separation from the Company,
for purposes of marketing, selling and/or attempting to market or sell products
and services that are the same as or similar to any product or service the
Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company and/or are the same as or similar to any product or
service the Company has in process over the last two (2) years prior to the end
of Employee’s employment with the Company to be offered in the future.

 

While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee’s termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.

 

2.             Confidentiality of Information and Nondisclosure.  Employee
acknowledges and agrees that his/her employment by the Company necessarily
involves his/her knowledge of and access to confidential and proprietary
information pertaining to the business of the Company.  Accordingly, Employee
agrees that at all times during the term of this Agreement and for as long as
the information remains confidential after the termination of Employee’s
employment, he/she will not, directly or indirectly, without the express written
authority of the Company, unless directed by applicable legal authority having
jurisdiction over Employee, disclose to or use, or knowingly permit to be so
disclosed or used, for the benefit of himself/herself, any person, corporation
or other entity other than the Company, the following:  (a) any information
concerning any financial matters, employees of the Company, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, or other business affairs of or relating to
the Company; (b) any management, operational, trade, technical or other secrets
or any other proprietary information or other data of the Company; or (c) any
other information related to the Company that has not been published and is not
generally known outside of the Company.  Employee acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company.  Nothing in this Agreement prohibits Employee
from: (i) reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, or from making other
disclosures (including of confidential information) that are protected under the
whistleblower provisions of federal, state, or local law or regulation; or
(ii) disclosing trade secrets when the disclosure is solely for the purpose of:
(a) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity; (b) working with legal counsel in order to
determine whether possible violations of federal, state, or local law or
regulation exist; or (c) filing a complaint or other document in a lawsuit or
other proceeding, if such filing is made under seal. Any disclosures of trade
secrets must be consistent with 18 U.S.C. §1833.

 

3.             Severance Benefit.  If Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if Employee
terminates his/her

 

3

--------------------------------------------------------------------------------



 

employment for Good Reason (as defined below), the Company shall provide
Employee with the following:

 

(a)           A lump sum payment payable within sixty (60) days following
Employee’s termination date equal to twenty-four (24) months of Employee’s base
salary in effect at the time of such termination, or immediately prior to the
event that serves as the basis for termination for Good Reason;

 

(b)           A lump sum payment payable within sixty (60) days following
Employee’s termination date equal to two (2) times the average annual incentive
(bonus) payment earned by Employee under the Company’s applicable Short-Term
Incentive Plan (or any successor plan) for the three (3) full years prior to
Employee’s termination date; provided that if such termination of employment
occurs prior to Employee having been employed by the Company for three (3) full
calendar years and through the determination and payment, if any, of the annual
incentive for the third (3rd) such year, then such average shall be calculated
by including, for each partial calendar year of employment and each calendar
year during which such individual was not employed by the Company, the greater
of (i) Employee’s actual award for such year, and (ii) Employee’s target annual
incentive (bonus) award at time of termination;

 

(c)           A lump sum payment payable within sixty (60) days following
Employee’s termination date equal to the product of (i) twelve (12) and
(ii) 100% of the then-current Consolidated Omnibus Budget Reconciliation Act of
1985 monthly rate for family coverage;

 

(d)           A lump sum payment payable within sixty (60) days following
Employee’s termination date equal to $200,000;

 

(e)           Subject to Section 14 of this Agreement, all stock options,
restricted stock, restricted stock units and other time-vesting equity awards
granted to Employee under the EQT Corporation 2014 Long-Term Incentive Plan (as
amended from time to time, and including any successor plan thereto, the “2014
LTIP”), the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as
amended from time to time, and including any successor plan thereto, the “2012
LTIP”), the EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2015 LTIP”), and
any other long-term incentive plan of the Company (the 2014 LTIP, the 2012 LTIP,
the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and

 

(f)            Subject to Section 14 of this Agreement, all performance-based
equity awards granted to Employee by the Company under the LTIPs shall remain
outstanding and shall be earned, if at all, based on actual performance through
the end of the performance period as if Employee’s employment had not been
terminated (for avoidance of doubt, this provision shall supersede any provision
to the contrary contained in any award agreement or program).

 

4

--------------------------------------------------------------------------------



 

The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which Employee would otherwise be entitled under the EQT Corporation
Severance Pay Plan (as amended from time to time).  The Company’s obligation to
provide the payments and benefits under this Section 3 shall be contingent upon
the following:

 

(x)           Employee’s execution and non-revocation of a release of claims in
a form acceptable to the Company; and

 

(y)           Employee’s compliance with his/her obligations hereunder,
including, but not limited to, Employee’s obligations set forth in Sections 1
and 2 (the “Restrictive Covenants”).

 

Solely for purposes of this Agreement, “Cause” as a reason for Employee’s
termination of employment shall mean:  (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company.  If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than thirty (30) days after
such termination.

 

Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within ninety (90) days after:  (i) a reduction in Employee’s base
salary of 10% or more (unless the reduction is applicable to all similarly
situated employees); (ii) a reduction in Employee’s annual short-term bonus
target of 10% or more (unless the reduction is applicable to all similarly
situated employees); (iii) a significant diminution in Employee’s job
responsibilities, duties or authority; (iv) a change in the geographic location
of Employee’s primary reporting location of more than 50 miles; and/or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement.  A termination by Employee shall not constitute termination for
Good Reason unless Employee first delivers to the General Counsel of the Company
written notice:  (i) stating that Employee intends to resign for Good Reason
pursuant to this Agreement; and (ii) setting forth with specificity the
occurrence deemed to give rise to a right to terminate for Good Reason (which
notice must be given no later than ninety (90) days after the initial occurrence
of such event).  The Company shall have a reasonable period of time (not less
than thirty (30) days after receipt of Employee’s written notice that Employee
is resigning for Good Reason) to take action to correct, rescind or
substantially reverse the occurrence supporting termination for Good Reason as
identified by Employee.  Failure by the Company to act or respond to the written
notice shall not be deemed to be an admission that Good Reason exists.

 

4.             Severability and Modification of Covenants.  Employee
acknowledges and agrees that each of the Restrictive Covenants is reasonable and
valid in time and scope and in all other respects.  The parties agree that it is
their intention that the Restrictive Covenants be enforced in accordance with
their terms to the maximum extent permitted by law.  Each of the Restrictive
Covenants shall be considered and construed as a separate and independent
covenant.

 

5

--------------------------------------------------------------------------------



 

Should any part or provision of any of the Restrictive Covenants be held
invalid, void, or unenforceable, such invalidity, voidness, or unenforceability
shall not render invalid, void, or unenforceable any other part or provision of
this Agreement or such Restrictive Covenant.  If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Agreement shall
be valid and enforceable.

 

5.             Reasonable and Necessary Agreement.  Employee acknowledges and
agrees that:  (a) this Agreement is necessary for the protection of the
legitimate business interests of the Company; (b) the restrictions contained in
this Agreement are reasonable; (c) Employee has no intention of competing with
the Company within the limitations set forth above; (d) Employee acknowledges
and warrants that he/she believes that he/she will be fully able to earn an
adequate livelihood for himself/herself and his/her dependents if the covenant
not to compete contained in this Agreement is enforced against the him/her; and
(e) Employee has received adequate and valuable consideration for entering into
this Agreement.

 

6.             Injunctive Relief and Attorneys’ Fees.  Employee stipulates and
agrees that any breach of the Restrictive Covenants by Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law.  For these reasons,
the Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by Employee of the Restrictive Covenants.  In the event the Company
obtains any such injunction, order, decree or other relief, in law or in equity,
the duration of any violation of Section 1 shall be added to the applicable
restricted period specified in Section 1 of this Agreement.  Employee
understands and agrees that, if the parties become involved in a lawsuit
regarding the enforcement of the Restrictive Covenants and if the Company
prevails in such legal action, the Company will be entitled, in addition to any
other remedy, to recover from Employee its reasonable costs and attorneys’ fees
incurred in enforcing such covenants.  The Company’s ability to enforce its
rights under the Restrictive Covenants or applicable law against Employee shall
not be impaired in any way by the existence of a claim or cause of action on the
part of Employee based on, or arising out of, this Agreement or any other event
or transaction arising out of the employment relationship.

 

7.             Binding Agreement.  This Agreement (including the Restrictive
Covenants) shall be binding upon and inure to the benefit of the successors and
assigns of the Company.

 

8.             Employment at Will.  Employee shall be employed at-will and for
no definite term.  This means that either party may terminate the employment
relationship at any time for any or no reason.

 

9.             Executive Alternative Work Arrangement Employment Status.  As a
board-designated executive officer of the Company, Employee has the opportunity
to participate in the

 

6

--------------------------------------------------------------------------------



 

Executive Alternative Work Arrangement upon discontinuing full-time status.  The
terms and conditions of Executive Alternative Work Arrangement Employment Status
are described in the form of Executive Alternative Work Arrangement Employment
Agreement attached hereto as Exhibit A.  Set forth below the signature lines to
this Agreement is an election form regarding participation in the Executive
Alternative Work Arrangement.  Employee must complete and sign such form
indicating whether or not he/she desires to participate in Executive Alternative
Work Arrangement Status.  Any failure to make an election at the time of
execution of this Agreement shall be deemed to be an election not to
participate.  If Employee elects to participate, the Executive Alternative Work
Arrangement classification will be automatically assigned to Employee if and
when Employee incurs a termination of employment that meets each of the
following conditions (an “Eligible Termination”):  (i) Employee’s employment is
terminated by the Company for any reason other than Cause or Employee gives the
Company (delivered to the Senior Vice President, Human Resources) at least
ninety (90) days’ advance written notice of Employee’s intention to discontinue
employment, (ii) Employee is a board-designated executive officer in good
standing with EQT Corporation as of the time of his/her termination of
employment, and (iii) Employee’s employment shall not have been terminated by
Employee for Good Reason.  By electing to participate in the Executive
Alternative Work Arrangement, Employee hereby agrees to execute the an Executive
Alternative Work Arrangement Employment Agreement, in a form substantially
similar to the one attached hereto as Exhibit A, within ninety (90) days prior
to Employee’s relinquishment of full-time status, which agreement will become
effective automatically on the day following Employee’s Eligible Termination. 
Without limiting the foregoing, Employee agrees that he/she will not be eligible
for the Executive Alternative Work Arrangement, including the post-employment
benefits described therein, if Employee’s termination of employment is not an
Eligible Termination.

 

10.          Applicable Law; Exclusive Forum Selection; Consent to
Jurisdiction.  The Company and Employee agree that this Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to its conflicts of law
principles.  Except to the extent that a dispute is required to be submitted to
arbitration as set forth in Section 11 below, Employee agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the state courts of Allegheny
County, Pennsylvania or the United States District Court for the Western
District of Pennsylvania, Pittsburgh Division.  With respect to any such court
action, Employee hereby (a) irrevocably submits to the personal jurisdiction of
such courts; (b) consents to service of process; (c) consents to venue; and
(d) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue. 
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.

 

11.          Agreement to Arbitrate.  Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  The arbitration shall be governed by the
Federal Arbitration Act,

 

7

--------------------------------------------------------------------------------



 

shall be held in Pittsburgh, Pennsylvania, and shall be conducted before a panel
of three (3) arbitrators (the “Arbitration Panel”).  The Company and Employee
shall each select one arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”), and the AAA shall select a third
arbitrator from the Commercial Panel.  The Arbitration Panel shall render a
reasoned opinion in writing in support of its decision.  Any award rendered by
the Arbitration Panel shall be final, binding, and confidential as between the
parties.  Notwithstanding this agreement to arbitrate, in the event that
Employee breaches or threatens to breach any of Employee’s obligations under the
Restrictive Covenants, the Company shall have the right to file an action in one
of the courts specified in Section 10 above seeking temporary, preliminary or
permanent injunctive relief to enforce Employee’s obligations under the
Restrictive Covenants.

 

12.          Notification of Subsequent Employment.    Employee shall upon
termination of his/her employment with the Company, as soon as practicable and
for the length of the non-competition period described in Section 1 above,
notify the Company:  (a) of the name, address and nature of the business of
his/her new employer; (b) if self-employed, of the name, address and nature of
his/her new business; (c) that he/she has not yet secured new employment; and
(d) each time his/her employment status changes.  In addition, Employee shall
notify any prospective employer that this Agreement exists and shall provide a
copy of this Agreement to the prospective employer prior to beginning employment
with that prospective employer.  Any notice provided under this Section 12 (or
otherwise under this Agreement) shall be in writing directed to the General
Counsel, EQT Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh,
Pennsylvania 15222-3111.

 

13.          Mandatory Reduction of Payments in Certain Events.

 

(a)           Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to Employee, a calculation shall be
made comparing (i) the net after-tax benefit to Employee of the Payments after
payment by Employee of the Excise Tax, to (ii) the net after-tax benefit to
Employee if the Payments had been limited to the extent necessary to avoid being
subject to the Excise Tax.  If the amount calculated under clause (i) above is
less than the amount calculated under clause (ii) above, then the Payments shall
be limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”).  The reduction of the Payments due hereunder, if applicable,
shall be made by first reducing cash Payments and then, to the extent necessary,
reducing those Payments having the next highest ratio of Parachute Value to
actual present value of such Payments as of the date of the change in control
transaction, as determined by the Determination Firm (as defined in
Section 13(b) below).  For purposes of this Section 13, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.  For purposes of
this Section 13, the “Parachute Value” of a Payment means the present value as
of the date of the change in control transaction of the portion of such Payment
that constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the

 

8

--------------------------------------------------------------------------------



 

Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

 

(b)           All determinations required to be made under this Section 13,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an independent,
nationally recognized accounting firm or compensation consulting firm mutually
acceptable to the Company and Employee (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and Employee within
fifteen (15) business days after the receipt of notice from Employee that a
Payment is due to be made, or such earlier time as is requested by the Company. 
All fees and expenses of the Determination Firm shall be borne solely by the
Company.  Any determination by the Determination Firm shall be binding upon the
Company and Employee.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments that Employee was
entitled to, but did not receive pursuant to Section 13(a), could have been made
without the imposition of the Excise Tax (“Underpayment”), consistent with the
calculations required to be made hereunder.  In such event, the Determination
Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

 

(c)           If the provisions of Sections 280G and 4999 of the Code or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.

 

14.          Internal Revenue Section 409A of the Code.

 

(a)           General.  This Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements of Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder. Nevertheless, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed.  Neither the Company, nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Employee as a result of the application of Section 409A
of the Code.

 

(b)           Separation from Service.  For purposes of this Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.

 

(c)           Six-Month Delay in Certain Circumstances.  Notwithstanding
anything in this Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable under this Agreement by reason of Employee’s separation from
service during a period in which Employee is a Specified Employee

 

9

--------------------------------------------------------------------------------



 

(as defined below), then, subject to any permissible acceleration of payment by
the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

 

(i)            the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six (6)-month period immediately following
Employee’s separation from service will be accumulated through and paid or
provided on the first (1st) day of the seventh (7th) month following Employee’s
separation from service (or, if Employee dies during such period, within thirty
(30) days after Employee’s death) (in either case, the “Required Delay Period”);
and

 

(ii)           the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code and the final regulations
thereunder.

 

(d)           Timing of Release of Claims.  Whenever in this Agreement a payment
or benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited.  If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such sixty (60)-day period begins in one
(1) calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second (2nd) such calendar year, even
if the release becomes irrevocable in the first (1st) such calendar year.  In
other words, Employee is not permitted to influence the calendar year of payment
based on the timing of his/her signing of the release.

 

15.          Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements (including the Existing Agreement) and
understandings, oral or written.  This Agreement may not be changed, amended, or
modified, except by a written instrument signed by the parties; provided,
however, that the Company may amend this Agreement from time to time without
Employee’s consent to the extent deemed necessary or appropriate, in its sole
discretion, to effect compliance with Section 409A of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.

 

16.          Consequences of the Separation of Equitrans Midstream.

 

(a)           Definitions.  For purposes of this Section 16, the term “EQT”
shall refer to EQT Corporation, the term “Equitrans Midstream” shall refer to
Equitrans Midstream Corporation and the term “Separation Agreement” shall refer
to the Separation and Distribution Agreement, by and among EQT, Equitrans
Midstream and EQT Production Company and certain other ancillary agreements.

 

(b)           Interpretation of Sections 1 and 2.  Employee acknowledges and
agrees that, if not for the separation of EQT and Equitrans Midstream at the
Effective Time (as such term is defined in the Separation Agreement), the
references to “the Company” in Sections 1 and

 

10

--------------------------------------------------------------------------------



 

2 of this Agreement would include Equitrans Midstream as a subsidiary of EQT. 
To clarify the rights of EQT and Equitrans Midstream on and after the Effective
Time, and the obligations of Employee, under Sections 1 and 2, the parties
hereby agree that Sections 1 and 2 shall be interpreted as follows:

 

(i)            For purposes of Sections 1 and 2, the term “the Company” shall
refer to both EQT and Equitrans Midstream and their respective subsidiaries;
provided, however, that (x) with respect to Equitrans Midstream and its
subsidiaries, the parties agree that the post-termination non-competition and
non-solicitation periods specified in Section 1 shall commence at the Effective
Time; and (y) with respect to EQT and its subsidiaries (excluding Equitrans
Midstream and its subsidiaries), the post-termination non-competition and
non-solicitation periods specified in Section 1 shall not commence, if at all,
until the date Employee’s employment with EQT and its subsidiaries terminates. 
For illustrative purposes only, assume (A) the Effective Time occurs on
November 12, 2018 and (B) Employee’s employment with EQT and its subsidiaries
terminates on March 15, 2021.  In this case, by virtue of the restriction on
competition for twenty-four (24) months following Employee’s termination from
employment contained in Section 1, the post-termination non-competition period
would cease to apply (x) with respect to Equitrans Midstream and its
subsidiaries, on November 12, 2020 and (y) with respect to EQT and its
subsidiaries (excluding Equitrans Midstream and its subsidiaries), on March 15,
2023.

 

(ii)           In the event that EQT and Equitrans Midstream (or their
successors in interest) engage in activities that are competitive with each
other, the non-competition covenant shall not apply while Employee is employed
by EQT or its successor.

 

(iii)          Equitrans Midstream shall be a third-party beneficiary of
Sections 1 and 2 and may enforce its rights thereunder, to the same extent as
EQT (as clarified by this Section 16), in accordance with Section 6 of this
Agreement.  Notwithstanding any provision of this Agreement to the contrary,
Sections 1, 2, 6 and 11 of this Agreement may not be amended in any manner that
would be adverse to the interests of Equitrans Midstream without Equitrans
Midstream’s consent.

 

(c)           Definition of “LTIPs”.  The definition of “LTIPs” shall be deemed
to include the Equitrans Midstream Corporation 2018 Long-Term Incentive Plan,
and any awards held by Employee thereunder shall be subject to vesting in the
same manner as other awards contemplated by Sections 3(e) and (f) of this
Agreement.

 

(Signatures on following page)

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and Employee has hereunto set his/her hand,
all as of the day and year first above written.

 

 

EQT CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Jonathan M. Lushko

 

/s/ Jimmi Sue Smith

 

 

Jimmi Sue Smith

 

 

 

Name: Jonathan M. Lushko

 

 

 

 

 

Title: General Counsel & Senior Vice President, Government Affairs

 

 

 

12

--------------------------------------------------------------------------------



 

ELECTION TO PARTICIPATE IN
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION

 

x                  I hereby elect to participate in the Executive Alternative
Work Arrangement Classification as described in Section 9 of the above Second
Amended and Restated Confidentiality, Non-Solicitation and Non-Competition
Agreement.  I hereby agree to execute an Executive Alternative Work Arrangement
Employment Agreement in a form substantially similar to the one attached hereto
as Exhibit A, within ninety (90) days prior to my relinquishment of full-time
status, which agreement will become effective automatically on the day following
my Eligible Termination.   I understand that I will not be eligible for the
Executive Alternative Work Arrangement, including the post-employment benefits
described therein if my termination from employment is not an Eligible
Termination.

 

o                    I hereby decline to participate in the Executive
Alternative Work Arrangement Classification as described in Section 9 of the
above Second Amended and Restated Confidentiality, Non-Solicitation and
Non-Competition Agreement.

 

 

 

Jimmi Sue Smith

 

Employee Name Printed

 

 

 

 

 

/s/ Jimmi Sue Smith

 

Employee Signature

 

 

 

 

 

November 12, 2018

 

Date

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT

 

This EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT (this
“Agreement”) is entered into and effective as of
                                , by and between EQT Corporation, a Pennsylvania
corporation (together with its subsidiaries, “EQT” or the “Company”) and Jimmi
Sue Smith (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis;

 

WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least one hundred (100) (but no more than four hundred
(400)) hours per year; and

 

WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement.

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties hereto agree as follows:

 

1.             The term of this Agreement is for the one (1)-year period
commencing on the day after Employee’s full-time status with EQT ceases.  During
that period, Employee will hold the position of an Executive Alternative Work
Arrangement employee of EQT.  Employee’s status as Executive Alternative Work
Arrangement (and this one (1)-year Agreement) will automatically renew annually
unless either party terminates this Agreement by written notice to the other not
less than thirty (30) days prior to the renewal date.  The automatic annual
renewals of this Agreement will cease, however, at the end of five (5) years of
Executive Alternative Work Arrangement employment status.

 

2.             During each one (1)-year period in Executive Alternative Work
Arrangement employment status, Employee is required to provide no less than one
hundred (100) hours of service to EQT.  During each one (1)-year period,
Employee will also make himself/herself available for up to three hundred (300)
additional hours of service upon request of the Company.  All such hours of
service will occur during the Company’s regularly scheduled business hours
(unless otherwise agreed by the parties), and no more than fifty (50) hours will
be scheduled per month (unless otherwise agreed by the parties).

 

3.             Employee shall be paid an hourly rate for Employee’s actual
services provided under this Agreement.  The hourly rate shall be Employee’s
annual base salary in effect immediately prior to Employee’s change in employee
classification to Executive Alternative

 

--------------------------------------------------------------------------------



 

Work Arrangement employment status divided by 2080.  Employee shall submit
monthly time sheets in a form agreed upon by the parties, and Employee will be
paid on regularly scheduled payroll dates in accordance with the Company’s
standard payroll practices following submission of his/her time sheets. 
Notwithstanding the foregoing, in the event that during any one (1)-year period
in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than one hundred (100) hours of service, EQT shall pay
Employee for a minimum of one hundred (100) hours of service (regardless of the
actual number of hours of service), with any remaining amount owed payable on
the next regularly scheduled payroll date following the end of the applicable
one (1)-year period.  If either party terminates the Executive Alternative Work
Arrangement prior to the fifth (5th) anniversary hereof, no additional
compensation will be paid to Employee pursuant to this Section 3.

 

4.             Employee shall be eligible to continue to participate in the
group medical (including prescription drug), dental and vision programs in which
Employee participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time to time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates — both the employee portion and the employer portion —  as
adjusted year to year) for participation in such group insurance programs.  If
Employee completes five (5) years of Executive Alternative Work Arrangement
employment status or if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth (5th) anniversary hereof other than pursuant to
Section 17 hereof, Employee will be allowed to participate in such group
insurance programs at 102% of the then-applicable full active employee premium
rates (both the employee portion and the employer portion) until the earlier
of:  (i) Employee becomes eligible to receive Medicare benefits and
(ii) Employee reaches age seventy (70), even though Employee is no longer
employed by EQT.  Employee acknowledges that, to the extent, if at all, the
Company’s cost to include Employee in the group insurance programs pursuant to
this Section 4 exceeds the cost paid by the Employee, the benefits provided
hereunder may result in taxable income to the Employee.  All amounts required to
be paid by Employee pursuant to this Section 4 shall be due not later than
thirty (30) days after written notice thereof is sent by the Company.  The
Company may terminate the benefits provided under this Agreement upon thirty
(30) days’ written notice of any failure by Employee to timely perform his/her
payment obligation hereunder, unless such failure is earlier cured.

 

5.             During the term of this Agreement, Employee will continue to
receive service credit for purposes of calculating the value of the Medical
Spending Account.

 

6.             Employee shall not be eligible to participate in the Company’s
life insurance and disability insurance programs, 401(k) Plan, ESPP, or any
other retirement or welfare benefit programs or perquisites of the Company. 
Likewise, Employee shall not receive any paid vacation, paid holidays or car
allowance.

 

7.             Employee is not eligible to receive bonus payments under any
short-term incentive plans of EQT, and is not eligible to receive any new grants
under EQT’s long-term incentive plans, programs or arrangements.

 

2

--------------------------------------------------------------------------------



 

8.             Effective not later than the commencement of this Executive
Alternative Work Arrangement, Employee shall be deemed to have retired for
purposes of measuring vesting and/or post-termination exercise periods of all
forms of long-term incentive awards.  The timing of any payments for such awards
will be as provided in the underlying plans, programs or arrangements and is
subject to any required six (6)-month delay in payment if Employee is a
“specified employee” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), at the time of Employee’s separation from service, with
respect to payments made by reason of Employee’s separation from service. 
Nothing in this Section 8, or in Section 7, shall prevent (a) the continued
vesting of previously granted long-term incentive awards to the extent the
applicable award agreement or other applicable agreement between Employee and
the Company expressly contemplates continued vesting while the recipient serves
as a member of the Board of Directors of the Company or an affiliate or
otherwise or (b) grants of non-employee director awards to an individual solely
because such individual serves on the Board of Directors of the Company or an
affiliate.  Notwithstanding anything contained herein to the contrary, any
special vesting and/or payment provisions applicable to Employee’s long-term
incentive awards pursuant to that certain Second Amended and Restated
Confidentiality, Non-Solicitation and Non-Competition Agreement between EQT and
Employee dated November 13, 2018 (as amended from time to time, the
“Non-Competition Agreement”) shall apply and be given effect.

 

9.             The Company shall either pay on behalf of Employee or reimburse
Employee for the cost of (i) monthly dues for one (1) country club and one
(1) dining club (such clubs to be approved by the Company’s Chief Executive
Officer), and (ii) executive-level physicals (currently “gold” level) and
related health and wellness services for Employee and Employee’s spouse (up to a
maximum annual benefit of $15,000), in each case during the term of this
Agreement or, if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth (5th) anniversary hereof other than pursuant to
Section 17 hereof, through the fifth (5th) anniversary hereof in accordance with
and on the dates specified in the Company’s policies; provided, however, that no
such payments or reimbursements shall be made until the first (1st) day
following the six (6)-month anniversary of Employee’s separation from service if
Employee is a specified employee at the time of separation from service, all
within the meaning of Section 409A of the Code; provided, further, that to the
extent reimbursed or paid, all reimbursements and payments with respect to
expenses incurred within a particular year shall be made no later than the end
of Employee’s taxable year following the taxable year in which the expense was
incurred.  The amount of payments or reimbursable expenses incurred in one
(1) taxable year of Employee shall not affect the amount of reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.

 

10.          Employee shall continue to have mobile telephone service and
reasonable access to the Company’s Help Desk during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth (5th) anniversary hereof other than pursuant to Section 17 hereof,
through the fifth (5th) anniversary hereof; provided, however, if the provision
of such service will result in taxable income to Employee, then no such taxable
service shall be provided until the first (1st) day following the six (6)-month
anniversary of Employee’s separation from service if Employee is a specified
employee at the time of separation from service, all within the meaning of
Section 409A of the Code.

 

3

--------------------------------------------------------------------------------



 

11.          Employee shall receive tax, estate and financial planning services
from providers approved in advance by the Company during the term of this
Agreement or, if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth (5th) anniversary hereof other than pursuant to
Section 17 hereof, through the fifth (5th) anniversary hereof, in an amount not
to exceed $15,000 per calendar year, to be paid directly by the Company in
accordance with and on the dates specified in the Company’s policies; provided,
however, that no such payments or reimbursements shall be made until the first
(1st) day following the six (6)-month anniversary of Employee’s separation from
service if Employee is a specified employee at the time of separation from
service, all within the meaning of Section 409A of Code; provided, further, that
to the extent reimbursed or paid, all reimbursements and payments with respect
to expenses incurred within a particular year shall be made no later than the
end of Employee’s taxable year following the taxable year in which the expense
was incurred.  The amount of payments or reimbursable expenses incurred in one
(1) taxable year of Employee shall not affect the amount of payments or
reimbursable expenses in a different taxable year, and such payments or
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

12.          During the term of this Agreement, Employee shall maintain an
ownership level of Company stock equal to not less than one-half (½) of the
value last required as a full-time Employee.  In the event that at any time
during the term of this Agreement Employee does not maintain the required
ownership level, Employee shall promptly notify the Company and increase his or
her ownership to at least the required level.  Any failure of Employee to
maintain at least the required ownership level for more than three (3) months
during the term of this Agreement shall constitute and be deemed to be an
immediate termination by Employee of his or her Executive Alternative Work
Arrangement.

 

13.          This Agreement sets forth all of the payments, benefits,
perquisites and entitlements to which Employee shall be entitled upon assuming
Executive Alternative Work Arrangement employment status.  Employee shall not be
entitled to receive any gross-up payments for any taxes or other amounts with
respect to amounts payable under this Agreement.

 

14.          Nothing in this Agreement shall prevent or prohibit the Company
from modifying any of its employee benefits plans, programs, or policies.

 

15.          The covenants as to non-competition and non-solicitation contained
in Section 1, and as to notification of subsequent employment in Section 12, in
each case of the Non-Competition Agreement shall remain in effect throughout
Employee’s employment with EQT in Executive Alternative Work Arrangement
employment status and for a period of twenty-four (24) months, in the case of
non-competition covenants; twenty-four (24) months, in the case of
non-solicitation covenants relating to customers and prospective customers; and
thirty-six (36) months, in the case of non-solicitation covenants relating to
employees, consultants, vendors or independent contractors, in each case after
the termination of Employee’s employment as an Executive Alternative Work
Arrangement employee.  It is understood and agreed that if Employee’s employment
as an Executive Alternative Work Arrangement employee terminates for any reason
in the midst of any one (1)-year term period as provided under this Agreement
(including, without limitation, a termination pursuant to Section 4, 12 or 17 of
this Agreement), the covenants as to non-competition and non-solicitation
contained in the Non-Competition Agreement shall remain in effect throughout the
remainder of that one (1)-year term and for a

 

4

--------------------------------------------------------------------------------



 

period of twenty-four (24) months thereafter, in the case of non-competition
covenants, and thirty-six (36) months thereafter, in the case of
non-solicitation covenants.

 

16.          Employee acknowledges and agrees that Employee’s employment by the
Company necessarily involves Employee’s knowledge of and access to confidential
and proprietary information pertaining to the business of the Company. 
Accordingly, Employee agrees that at all times during the term of this Agreement
and for as long as the information remains confidential after the termination of
Employee’s employment, Employee will not, directly or indirectly, without the
express written authority of the Company, unless directed by applicable legal
authority having jurisdiction over Employee, disclose to or use, or knowingly
permit to be so disclosed or used, for the benefit of Employee, any person,
corporation or other entity other than the Company, (a) any information
concerning any financial matters, employees of the Company, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, or other business affairs of or relating to
the Company, (b) any management, operational, trade, technical or other secrets
or any other proprietary information or other data of the Company, or (c) any
other information related to the Company that has not been published and is not
generally known outside of the Company.  Employee acknowledges that all of the
foregoing constitutes confidential and proprietary information, which is the
exclusive property of the Company.  Nothing in this Section 16 prohibits
Employee from reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation.

 

17.          EQT may terminate this Agreement and Employee’s employment at any
time for Cause.  Solely for purposes of this Agreement, “Cause” shall mean:

 

(a)           Employee’s conviction of a felony, a crime of moral turpitude or
fraud or Employee having committed fraud, misappropriation or embezzlement in
connection with the performance of his/her duties;

 

(b)           Employee’s willful and repeated failures to substantially perform
such assigned duties; or

 

(c)           Employee’s violation of any provision of this Agreement or express
significant policies of the Company.  If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than thirty (30) days after
such termination.

 

18.          Except as otherwise provided herein, in the event of any
controversy, dispute or claim arising out of, or relating to this Agreement, or
the breach thereof, or arising out of any other matter relating to the
Employee’s employment with EQT or the termination of such employment, EQT may
seek recourse for injunctive relief to the courts having jurisdiction thereof
and if any relief other than injunctive relief is sought, EQT and the Employee
agree that such underlying controversy, dispute or claim shall be settled by
arbitration conducted in Pittsburgh, Pennsylvania in accordance with this
Section 18 and the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”).  The matter shall be heard and decided, and awards, if any,
rendered by a panel of three (3) arbitrators (the “Arbitration Panel”).  EQT

 

5

--------------------------------------------------------------------------------



 

and the Employee shall each select one (1) arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”) and AAA shall select a
third (3rd) arbitrator from the Commercial Panel.  Any award rendered by the
Arbitration Panel shall be final, binding and confidential as between the
parties hereto and their heirs, executors, administrators, successors and
assigns, and judgment on the award may be entered by any court having
jurisdiction thereof.

 

19.          EQT shall have the authority and the right to deduct or withhold,
or require Employee to remit to EQT, an amount sufficient to satisfy federal,
state, and local taxes (including Employee’s FICA obligation) required by law to
be withheld with respect to any payment or benefit provided pursuant to this
Agreement.  The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.

 

20.          It is understood and agreed that upon Employee’s discontinuation of
full-time employment and transition to Executive Alternative Work Arrangement
employment status hereunder, Employee has no continuing rights under Section 3
of the Non-Competition Agreement and such section shall have no further force or
effect.

 

21.          The provisions of this Agreement are severable.  To the extent that
any provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.

 

22.          This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.

 

23.          This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to conflict of
law principles.

 

24.          This Agreement supersedes all prior agreements and understandings
between EQT and Employee with respect to the subject matter hereof (oral or
written), including but not limited to Section 3 of the Non-Competition
Agreement.  It is understood and agreed, however, that the covenants as to
non-competition, non-solicitation, confidentiality and nondisclosure contained
in Sections 1 and 2 of the Non-Competition Agreement remain in effect as
modified herein, along with the provisions set forth in Sections 4, 5, 6, 7, 8,
11, 12, 13, 14 and 16 of the Non-Competition Agreement.

 

25.          This Agreement may not be changed, amended, or modified, except by
a written instrument signed by both parties; provided that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.

 

(Signatures on following page)

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

 

EQT CORPORATION

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

Name:  Jimmi Sue Smith

 

 

 

 

 

 

Name:

 

Date

 

 

 

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------
